Order entered December 5, 2016




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-00513-CR

                           FERNANDO SANCHEZ-LOPEZ, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 292nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F15-75749-V

                                           ORDER
        The Court REINSTATES the appeal.

        On November 22, 2016, we denied appellant’s third motion to extend time to file his

brief and ordered the trial court to make findings regarding why appellant’s brief had not been

filed. On November 30, 2016, we received appellant’s brief, along with a motion asking us to

reconsider his third extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the November 22, 2016 order requiring findings.

        We GRANT the November 30, 2016 motion to reconsider and ORDER appellant’s brief

filed as of the date of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE